                   IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION

UNITED STATES OF AMERICA                   )
                                           )
              v.                           )          CR 119-024
                                           )
JOHN WILLIE POWELL                         )
                                           )

     GOVERNMENT’S MOTION TO DISMISS AND, ALTERNATIVELY
      RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR
     COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(c)(1)(A) AS
            AMENDED BY THE FIRST STEP ACT OF 2018

      Defendant John Willie Powell moves for compassionate release based upon the

First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (2018). (Doc. 87.) His motion

is primarily based on the COVID-19 pandemic.        He raises claims regarding his

medical conditions as well as the conditions of his confinement. However, he failed

to first exhaust his administrative remedies with the Bureau of Prisons (BOP)

regarding these alleged conditions. Alternatively his claim regarding the conditions

of his confinement fails to state a claim upon which relief can be granted. And

although he does have a medical condition which, in light of the pandemic, “might”

qualify as an “extraordinary and compelling reason” under U.S.S.G. § 1B1.13, this

Court should, after considering the factors under 18 U.S.C. § 3553(a) and in its

discretion, deny Powell’s request for compassionate release.

                              Factual Background

      In June 2019, Powell, under a written plea agreement, pled guilty to the

offense of distribution of five grams of more of methamphetamine, in violation of 21
U.S.C. § 841(a)(1). (PSR ¶¶ 2, 4.) By entering into the plea agreement, Powell

avoided exposure to further sentencing liability. 1 (PSR ¶ 59.) The presentence

investigation report (PSR) reflected Powell had a total offense level of 29, a criminal

history category of II, and an advisory guideline range of 97 to 121 months’

imprisonment. (PSR ¶ 58.) In November 2019, this Court sentenced Powell to 97

months’ imprisonment. (Doc. 77.) Powell did not directly appeal.

      Powell now moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

He is incarcerated at FCI Tallahassee, located in Tallahassee, Florida with a

projected release date of February 6, 2026. 2

                                   Legal Analysis

      A. Statutory Background

      The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by

the First Step Act on December 21, 2018, provides in part:

      (c) Modification of an Imposed Term of Imprisonment.—The court may
      not modify a term of imprisonment once it has been imposed except
      that—

      (1) in any case—

      (A) the court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to

      1 Had  Powel been convicted of all the offenses for which he was charged in the
indictment, including conspiracy to distribute 50 grams or more of
methamphetamine, his sentence would have resulted in a mandatory term of ten
years’ imprisonment. (PSR ¶ 59.)

      2  BOP Inmate Locator, available at https://www.bop.gov/inmateloc/ (last
visited Oct. 29, 2020). Projected release date indicates release from BOP custody and
may not reflect date by which BOP will consider defendant for placement in a halfway
house, a residential reentry center or home confinement.
                                           2
      bring a motion on the defendant’s behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant’s facility,
      whichever is earlier, may reduce the term of imprisonment (and may
      impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original term
      of imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction . . .

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission . . .

The 30-day administrative exhaustion requirement is a mandatory claim-processing

rule, meaning that, while not jurisdictional, a district court must dismiss when the

issue is raised by the Government. See United States v. Alam, 960 F.3d 831, 833-34

(6th Cir. 2020) (holding § 3582(c)(1)(A)’s 30-day administrative exhaustion

requirement is claim-processing rule which “must be enforced” when “properly

invoked”); United States v. Franco, 973 F.3d 465, 467 (5th Cir. 2020) (“We conclude

that the requirement is not jurisdictional, but that it is mandatory.”).

      Further, 28 U.S.C. § 994(t) provides:      “The Commission, in promulgating

general policy statements regarding the sentencing modification provisions in section

3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary and

compelling reasons for sentence reduction, including the criteria to be applied and a

list of specific examples. Rehabilitation of the defendant alone shall not be considered

an extraordinary and compelling reason.” Accordingly, the relevant policy statement

of the Commission is binding on the Court. See Dillon v. United States, 560 U.S. 817,

827 (2010) (where 18 U.S.C. § 3582(c)(2) permits a sentencing reduction based on a

retroactive Guidelines amendment, “if such a reduction is consistent with applicable

                                           3
policy statements issued by the Sentencing Commission,” the Commission’s pertinent

policy statements are binding on the court). 3

      The Sentencing Guidelines policy statement appears at § 1B1.13, and provides

that the Court may grant release if “extraordinary and compelling circumstances”

exist, “after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that

they are applicable,” and the Court determines that “the defendant is not a danger to

the safety of any other person or to the community, as provided in 18 U.S.C.

§ 3142(g).” Critically, in application note 1 to the policy statement, the Commission

identifies the “extraordinary and compelling reasons” that may justify compassionate

release.   See United States v. Wilkes, 464 F.3d 1240, 1245 (11th Cir. 2006)

(“Commentary and Application Notes of the Sentencing Guidelines are binding on

the courts unless they contradict the plain meaning of the text of the Guidelines.”)

(internal quotation marks omitted). The note provides as follows:

      1. Extraordinary and Compelling Reasons.—Provided the defendant
      meets the requirements of subdivision (2) [regarding absence of danger


      3  Prior to the passage of the First Step Act, while the Commission policy
statement was binding on the Court’s consideration of a motion under § 3582(c)(1)(A),
such a motion could only be presented by BOP. The First Step Act added authority
for an inmate herself to file a motion seeking relief, after exhausting administrative
remedies, or after the passage of 30 days after presenting a request to the warden,
whichever is earlier.

       Under the law, the inmate does not have a right to a hearing. Rule 43(b)(4) of
the Federal Rules of Criminal Procedure states that a defendant need not be present
where “[t]he proceeding involves the correction or reduction of sentence under Rule
35 or 18 U.S.C. § 3582(c).” See Dillon, 560 U.S. at 827-28 (observing that, under Rule
43(b)(4), a defendant need not be present at a proceeding under Section 3582(c)(2)
regarding the imposition of a sentencing modification).



                                            4
to the community], extraordinary and compelling reasons exist under
any of the circumstances set forth below:

(A)   Medical Condition of the Defendant.—

      (i)    The defendant is suffering from a terminal illness (i.e., a
      serious and advanced illness with an end of life trajectory). A
      specific prognosis of life expectancy (i.e., a probability of death
      within a specific time period) is not required. Examples include
      metastatic solid-tumor cancer, amyotrophic lateral sclerosis
      (ALS), end-stage organ disease, and advanced dementia.

      (ii)   The defendant is—

             (I)    suffering from a serious physical or medical
             condition,

             (II)  suffering from a serious functional or cognitive
             impairment, or

             (III) experiencing deteriorating physical        or mental
             health because of the aging process,

             that substantially diminishes the ability of the defendant
             to provide self-care within the environment of a
             correctional facility and from which he or she is not
             expected to recover.

(B)      Age of the Defendant.—The defendant (i) is at least 65 years old;
(ii) is experiencing a serious deterioration in physical or mental health
because of the aging process; and (iii) has served at least 10 years or 75
percent of his or her term of imprisonment, whichever is less.

(C)   Family Circumstances.—

      (i)   The death or incapacitation of the caregiver of the
      defendant’s minor child or minor children.

      (ii)   The incapacitation of the defendant’s spouse or registered
      partner when the defendant would be the only available caregiver
      for the spouse or registered partner.

(D)   Other Reasons.—As determined by the Director of the Bureau of
Prisons, there exists in the defendant’s case an extraordinary and

                                    5
       compelling reason other than, or in combination with, the reasons
       described in subdivisions (A) through (C).

For its part, consistent with note 1(D), the Bureau of Prisons (BOP) promulgated

Program        Statement        5050.50       (“PS     5050.50”),     available      at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf, amended effective January

17, 2019, to set forth its evaluation criteria.

       In general, a defendant has the burden to show circumstances meeting the test

for compassionate release. See United States v. Saldana, 807 F. App’x 816, 820-21

(10th Cir. 2020) (“[O]ur cases require the movant to show that § 3582(c) authorizes

relief for the court to have jurisdiction.”); see also United States v. Heromin, No. 11-

550, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019) (citing United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)). As the text in the statute makes clear,

compassionate release is “rare” and “extraordinary.” See United States v. Willis, No.

15-3764, 2019 WL 2403192, at *3 (D.N.M. June 7, 2019) (citations omitted).

       B. BOP’s response to the COVID-19 pandemic.

       For the benefit of the Court, an initial statement regarding the COVID-19

situation is warranted. The Government is certainly sensitive to the issues presented

by the COVID-19 pandemic, and, along with BOP, is monitoring the situation

constantly. The Government does not minimize the concern or the risk. BOP has

taken aggressive action to mitigate the danger and is taking careful steps to protect

inmates’ and BOP staff members’ health.           As the situation changes, BOP will

continue to take action to protect all inmates and staff members, including those who

may be more susceptible to adverse results due to age and existing ailments. Inmates

                                             6
will receive equal and fair consideration based on their facility, health concerns, and

other applicable factors as the situation evolves.

      BOP began planning for potential coronavirus transmissions in January 2020.

At that time, the agency established a working group to develop policies in

consultation with subject matter experts in the Centers for Disease Control (CDC),

including by reviewing guidance from the World Health Organization (WHO).

      In mid-March 2020, BOP announced that it implemented the Coronavirus

(COVID-19) Phase Two Action Plan (“Action Plan”) in order to minimize the risk of

COVID-19 transmission into and inside its facilities. The Action Plan comprises

several preventive and mitigation measures, including screening staff and all new

BOP inmates and quarantining where appropriate; suspending volunteer access;

restricting contractor access to BOP facilities except for essential services; assessing

stockpiles of food, medicine and sanitation supplies; establishing quarantine areas;

placing a 30-day hold on all social visits but increasing detainees’ telephone allowance

to 500 minutes per month; placing a 30-day hold on legal visits except on a case-by-

case basis where the attorney will be first screened for infection; stopping of inmates

between facilities for at least 30 days (exceptions for medical treatment and other

exigencies); canceling staff travel and training; and requiring wardens at BOP

facilities to modify operations to maximize social distancing, such as staggering meal

and recreation times.

      Later in March 2020, the BOP implemented Phases Three and Four Action

Plans, with Phase Four revising preventive measures for all institutions by updating



                                           7
its quarantine and isolation procedures to require that all newly admitted inmates to

BOP, whether in a sustained community transition area or not, be assessed using a

screening tool and temperature check. These procedures apply to all new intakes,

detainees, commitments, writ returns from judicial proceedings, and parole violators,

regardless of their method of arrival. Also, asymptomatic inmates are placed in

quarantine for a minimum of 14 days or until cleared by medical staff. Symptomatic

inmates are placed in isolation until they test negative for COVID-19 or are cleared

by medical staff as meeting CDC criteria for release from isolation.

      In April 2020, Phase Five and Six Action Plans were implemented in response

to a growing number of quarantine and isolation cases, to further mitigate the risk of

exposure and spread of COVID-19. Phase Five provided that (1) for a 14-day period,

inmates in every institution be secured in their assigned cells/quarters to decrease

the spread of the virus based on health concerns; and (2) BOP coordinate with the

United States Marshals Service (USMS) to significantly decrease incoming

movement. 4 Phase Six extended all measures from Phase Five until May 18, 2020.

      On April 23, 2020, BOP received additional equipment to expand COVID-19

testing, which BOP prioritized at select facilities experiencing widespread

transmission. On May 7, 2020, BOP announced the substantial expansion of testing,

starting with detention and quarantine sites using new equipment provided by the

Department of Health and Human Services.


      4   Further details regarding       these   efforts   are   available at:
https://www.bop.gov/resources/news/20200313_covid-19.jsp and at a regularly
updated resource page: https://www.bop.gov/coronavirus/index.jsp.

                                          8
      In tandem, on March 26, 2020, the Attorney General directed the BOP

Director, upon considering the totality of the circumstances concerning each inmate,

to prioritize the use of statutory authority to place prisoners in home confinement.

That authority allows BOP to place an inmate in home confinement during the last

six months or ten percent of a sentence, whichever is shorter, see 18 U.S.C.

§ 3624(c)(2), and to move to home confinement those elderly and terminally ill

inmates specified in 34 U.S.C. § 60541(g). Section 12003(b)(2) of the Coronavirus Aid,

Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, enacted on

March 27, 2020, permits BOP, if the Attorney General finds that emergency

conditions will materially affect the functioning of the BOP, to “lengthen the

maximum amount of time for which the Director is authorized to place a prisoner in

home confinement under the first sentence” of 18 U.S.C. § 3624(c)(2), as the Director

deems appropriate.

      On April 3, 2020, the Attorney General directed BOP to “immediately

maximize appropriate transfers to home confinement of all appropriate inmates held

at FCI Oakdale, FCI Danbury, FCI Elkton, and at other similarly situated BOP

facilities where COVID-19 is materially affecting operations.” See Memorandum

from the Attorney General to the Director of the Bureau of Prisons (Apr. 3, 2020),

available at https://www.justice.gov/file/1266661/download (last visited Oct. 17,

2020). As a result, BOP implemented that directive. See Update on COVID-19 and

Home Confinement: BOP continuing to aggressively screen potential inmates,

available                                                                          at



                                          9
https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp (last

visited Oct. 17, 2020). As part of this process, BOP is screening and reviewing all

inmates automatically to determine which ones meet the criteria established by the

Attorney General, meaning prisoners do not have to apply to be considered for home

confinement. See id. Based on the Attorney General’s directive, BOP has placed an

additional   7,766     inmates    on    home     confinement      so    far. 5    See

https://www.bop.gov/coronavirus/faq.jsp (last visited Oct. 29, 2020).

      Taken together, these measures are designed to sharply mitigate the risks of

COVID-19 transmission in a BOP institution, and reflect a careful, evidence-based

approach that not only provides an overall strategy, but also allows BOP to respond

to the specific challenges faced by particular facilities and inmates.           BOP

professionals will continue to monitor this situation and adjust its practices as

necessary to maintain the safety of prison staff and inmates while also fulfilling its

mandate of incarcerating all persons sentenced or detained based on judicial orders.

Accordingly, the Government does not advocate action by judges in individual cases

that do not involve immediate risk to that particular inmate.

      C. Although Powell has exhausted his administrative remedies as to
         COVID-19 generally, he has not exhausted his administrative
         remedies as to his alleged health conditions or conditions of
         confinement.



      5 Asof October 29, 2020, 1,700 inmates and 886 BOP staff members nationwide
have tested positive.         BOP COVID-19 resource page, available at
https://www.bop.gov/coronavirus/ (last visited Oct. 29, 2020). Additionally, 15,858
inmates and 1,358 staff members have recovered. See id. BOP has reported 129
inmate (four of which occurred while on home confinement) and two staff member
COVID-19 related deaths nationwide. See id.
                                          10
       In his motion, Powell claims that he “is at greater risk of contracting [ ] COVID-

19 because [he] is wheelchair bound.” (Doc. 87 at 5.) He also complains about the

conditions of his confinement under the Eighth Amendment. In his request for

reduction-in-sentence (RIS) made via email on June 17, 2020 to BOP, he only asks

BOP whether he is eligible for compassionate release as a result of the COVID-19

pandemic. (Exh. B at 4-5.) Therefore, Powell has exhausted his administrative

remedies regarding COVID-19 generally as required under § 3582(c)(1)(A), but not

his alleged medical condition or conditions of confinement. In order to fully exhaust

his administrative remedies regarding these alleged conditions, Powell should have

raised them in his administrative request as he does in his motion. See United States

v. Melvin, CR 610-029, 2020 U.S. Dist. LEXIS, at *5-*6 (S.D. Ga. July 23, 2020)

(explaining that because defendant had not provided copy of BOP request that court

was unable to determine whether the claims in his motion were same and had been

administratively exhausted) (citing United States v. Valenta, No. CR 15-161, 2020

WL 1689786, at *1 (W.D. Pa. Apr. 7, 2020)).

         In United States v. Mollica, No. 14-329, 2020 WL 1914956 (N.D. Ala. Apr.

20, 2020), another district court within the Eleventh Circuit discussed a similar

situation where the defendant raised some, but not all, of her claims with BOP before

filing her motion with the district court. There, the defendant filed a motion for

compassionate release after fully exhausting her administrative remedies. See id. at

*2.   Subsequently, though, she filed a second motion for compassionate release

(effectively a motion to amend her first motion) based upon COVID-19. See id. at *5-



                                           11
*6. The district court explained that it did not have jurisdiction to consider this

amended request. See id. at *6. “While Ms. Mollica properly pursued administrative

relief before she filed her first motion for compassionate release based on her

transabdominal mesh and fibroid, she [ ] provided no indication that she exhausted

her administrative remedies regarding her complaint about COVID-19. Therefore,

she [could not] properly bring her motion to this Court.” Id.

       The reasoning in Melvin and Mollica applies equally here. Based on this, this

Court should dismiss Powell’s motion as to his alleged medical conditions and

conditions of confinement. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

(“As noted, Raia failed to comply with § 3582(c)(1)(A)’s exhaustion requirement: BOP

has not had thirty days to consider Raia’s request to move for compassionate release

on his behalf, and there has been no adverse decision by BOP for Raia to

administratively exhaust within that time period . . . .”); see also Alam, 960 F.3d at

832-35 (explaining that 30-day administrative exhaustion period under §

3582(c)(1)(A) was “a mandatory condition”); United States v. Springer, 820 F. App’x

788, 791-92 (10th Cir. 2020); United States v. Pope, No. CR 216-024, 2020 WL

1956510, at *1 (S.D. Ga. Apr. 23, 2020) (holding in COVID-19 context that because

defendant failed to exhaust administrative remedies the court did not have

jurisdiction to decide compassionate release motion). Should the Court find that

Powell’s claims are exhausted, the Court should alternatively deny Powell’s motion

for the reasons outlined below.

      D. Powell’s Eighth Amendment claim does not qualify as
         “extraordinary and compelling” under § 1B1.13, application note

                                          12
          1(A)(i).

      Powell challenges the conditions of his confinement under the Eighth

Amendment. He complains that BOP has allegedly refused to provide him with

certain prescription medications. (Doc. 87 at 6.) As outlined above, the statute and

the Guidelines commentary make clear that compassionate release for extraordinary

and compelling reasons is limited to medical, elderly, or family circumstances. A

challenge to one’s conditions of confinement does not fit the specifically enumerated

categories of obtaining relief under § 3582(c). Moreover, Powell’s claim regarding the

conditions of his confinement as an Eighth Amendment claim against cruel and

unusual punishment is “more akin to a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241.” United States v. Zehner, 2020 WL 3057759, *2 (S.D.N.Y. June

8, 2020.); see also Antonelli v. Warden, 542 F.3d 1348, 1352 (11th Cir. 2008)

(“[C]hallenges to the execution of a sentence, rather than the validity of the sentence

itself, are properly brought under § 2241.”); United States v. Saldana, 273 F. App’x

845, 846 (11th Cir. 2008) (“This Court has considered an attack by a federal prisoner

on his place of confinement to be relief sought pursuant to 28 U.S.C. § 2241.”). A §

2241 petition must be filed in the district of the prisoner’s confinement. See 28 U.S.C.

§ 2241; see also Rumsfeld v. Padilla, 542 U.S. 426, 442-443 (2004). Because Powell is

confined in the Northern District of Florida, this Court lacks jurisdiction over any §

2241 petition he might file. See Padilla, 542 U.S. at 443.

      Thus, Powell’s claim is non-cognizable in this action and should be dismissed




                                           13
for failure to state a claim upon which relief can be granted. 6

      E. Under the circumstances of the COVID-19 pandemic, Powell’s
         medical conditions “might” qualify as “extraordinary and
         compelling” under § 1B1.13, application note 1(A)(i).

      Should this Court conclude that Powell has exhausted his administrative

remedies as to his alleged medical conditions, some medical conditions in light of



      6 To  the extent Powell argues that, after passage of the First Step Act, district
courts now have the authority to determine other reasons that qualify as
extraordinary and compelling under the statute and guideline, his claim still fails. It
is perhaps unsurprising that some district courts have agreed with this argument.
See United States v. Willingham, No. CR 113-010, 2019 WL 6733028, at *2 (S.D. Ga.
Dec. 10, 2019) (outlining cases). Also, recently, the Second Circuit took this position.
See United States v. Brooker, — F.3d —, 2020 WL 5739712 (2d Cir. Sept. 25, 2020).
But no court in this district has adopted this approach. To the contrary, those to
consider this argument have rejected it. See United States v. Monaco, — F. App’x —,
2020 WL 6194688, at *3 (11th Cir. Oct. 22, 2020) (reviewing the statutory text of §
3582(c)(1)(A) and explaining that “a defendant is eligible for compassionate release if
the district court finds ‘extraordinary and compelling reasons’ that are ‘consistent
with the . . . policy statements’ in guideline section 1B1.13”); see also Willingham,
2019 WL 6733028, at *2; United States v. Winner, — F. Supp. 3d —, 2020 WL
2124594, at *2 (S.D. Ga. 2020); United States v. Bryant, No. CR 497-182 (S.D. Ga.
Oct. 2, 2019) (denying compassionate release where defendant argued after First Step
Act court had authority to determine its own extraordinary and compelling reasons);
see also United States v. Mingo, No. CR 612-018, 2020 WL 5028770, at *1 (S.D. Ga.
Aug. 25, 2020) (explaining that district court cannot “consider circumstances outside
of the specific examples of extraordinary and compelling reasons [contained in the
guidelines] to afford relief”); United States v. Burley, No. CR 118-071, 2020 WL
3874160, at *2 n.2 (S.D. Ga. July 9, 2020) (“The fact remains that Congress intended
that the Sentencing Commission, not the judiciary, determine what constitutes an
appropriate use of the ‘compassionate release’ provision.”); see also United States v.
Alejo, No. CR 313-009, 2020 U.S. Dist. LEXIS 35873, at *3 (S.D. Ga. Feb. 27, 2020)
(explaining that while defendant attached “Administrative Notes” from his BOP
record, “[t]his evidence does not indicate, however, that Alejo’s medical condition
currently meets the criteria set forth by the Sentencing Commission to qualify him
for a reduction in sentence”); see Saldana, 2020 WL 1486892, at *3-*4 (holding district
court lacked jurisdiction to consider defendant’s compassionate release motion
because he was “unable to show that he satisfies ‘one of the specific categories
authorized by section 3582(c) . . . .”).

                                           14
COVID-19 are not irrelevant to a court’s analysis of a motion under § 3582(c)(1)(A).

If an inmate has a chronic medical condition that has been identified by the CDC as

elevating the inmate’s risk of becoming seriously ill from COVID-19, that condition

may satisfy the standard of “extraordinary and compelling reasons.” See Centers for

Disease   Control,   People    with   Certain    Medical   Conditions,    available   at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last updated Oct. 6, 2020) (hereinafter “CDC Medical

Conditions”). 7 Under these circumstances, a chronic condition (i.e., one “from which

[the defendant] is not expected to recover”) reasonably may be found to be “serious”

and to “substantially diminish[] the ability of the defendant to provide self-care

within the environment of a correctional facility,” even if that condition would not

have constituted an “extraordinary and compelling reason” absent the risk of COVID-

19. U.S.S.G. § 1B1.13, app. n.1(A)(ii)(I). But as part of its analysis of the totality of


      7 The  CDC states that the following conditions “are at increased risk of severe
illness from COVID-19”: cancer; chronic kidney disease; COPD (chronic obstructive
pulmonary disease); immunocompromised state (weakened immune system) from
solid organ transplant; obesity (body mass index [BMI] of 30 but less than 40) and
severe obesity (BMI 40 or higher); heart conditions, such as heart failure, coronary
artery disease, or cardiomyopathies; sickle cell disease; smoking; and type 2 diabetes
mellitus. See CDC Medical Conditions. Further, the CDC lists the following
conditions that “might be at an increased risk,” but notes that “there are limited data
and information about the impact of underlying medical conditions and whether they
increase the risk for severe illness from COVID-19”: asthma (moderate-to-severe);
cerebrovascular disease (affects blood vessels and blood supply to the brain); cystic
fibrosis; hypertension or high blood pressure; immunocompromised state (weakened
immune system) from blood or bone marrow transplant, immune deficiencies, HIV,
use of corticosteroids, or use of other immune weakening medicines; neurologic
conditions, such as dementia; liver disease; overweight (BMI greater than 25 but less
than 30); pregnancy; pulmonary fibrosis (having damaged or scarred lung tissues);
thalassemia (a type of blood disorder); and type 1 diabetes. See id.

                                           15
the circumstances, the Court should consider whether the inmate is more likely to

contract COVID-19 if he or she is released than if he or she remains incarcerated.

That will typically depend on the inmate’s proposed release plans and whether a

known outbreak has occurred at his or her institution.

      In general, the Government agrees that, during the COVID-19 pandemic, those

conditions included in the CDC’s “are at increased risk” list present “a serious

physical or medical condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover,” § 1B1.13, app. n.1(A)(ii)(I), in that a

defendant who suffers from one of those conditions has a substantially diminished

ability to provide self-care against serious injury or death as a result of COVID-19

and sets forth an “extraordinary and compelling” reason for purposes of § 3582(c).

The situation is slightly complicated for those conditions listed as “might be at an

increased risk” because the CDC recognizes that there is currently limited data and

information about the impact of these underlying medical conditions and whether

they actually increase the risk for severe illness from COVID-19. See CDC Medical

Conditions.

      In this case, Powell alleges risk of serious illness from COVID-19 due to his

state of being wheelchair bound. Medical records from the past year provided by BOP

confirm his wheelchair-bound status. (Exh. A at 19, 27, 33, 42, 49, 50.) Being

wheelchair bound is not a condition that either places one or might place one at risk

of serious illness from COVID-19. See CDC Medical Conditions. However, according



                                           16
to Powell’s medical records, he does have muscular dystrophy. Muscular dystrophy

is, likewise, not a condition on CDC’s lists for risk of serious illness from COVID-19.

However, Powell’s medical records from BOP suggest, without explanation, that the

combination of Powell’s muscular dystrophy and hypertension “make him high risk.”

(Exh. A at 4.) Still, to the extent that his muscular dystrophy is similar to a condition

on one of CDC’s lists, it appears to be most similar to amyotrophic lateral sclerosis

(ALS), which is a neurologic condition. See CDC Medical Conditions. According to

the CDC, neurologic conditions “might” place one at risk of serious illness from

COVID-19. See CDC Medical Conditions. And although muscular dystrophy is not a

neurologic condition, both it and ALS involve weakening of the muscles. (Exh. A at

1); See Centers for Disease Control, National Amyotrophic Lateral Sclerosis Registry,

available at https://www.cdc.gov/als/ALSFAQ.html (last reviewed Oct. 30, 2020).

Therefore, the Government leaves it to the Court’s determination whether Powell’s

muscular dystrophy qualifies as an “extraordinary and compelling reason” under §

1B1.13, application note 1.

      F. Regardless, this Court should exercise its discretion and decline to
         grant Powell’s motion for compassionate release.

      Assuming he otherwise exhausted his administrative remedies and has met

his burden of demonstrating an extraordinary and compelling reason during the

COVID-19 pandemic, the Court should still exercise its discretion and decline to grant

his motion.     See § 3582(c)(1)(A) (explaining court “may reduce the term of

imprisonment” (emphasis added)); see also United States v. Webster, No. 3:91CR138

(DJN), 2020 WL 618828, at *5 (E.D. Va. Feb. 10, 2020) (“Even if a defendant meets

                                           17
the eligibility criteria for compassionate release, the Court retains discretion over

whether to grant that relief.”). Importantly, this Court must determine that “[t]he

defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g) . . . ” U.S.S.G. § 1B1.13(2). This determination

includes considering the person’s character, physical and mental condition; his past

conduct; his criminal history; and whether, at the time of the offense, the person was

on probation or parole. See 18 U.S.C. § 3142(g)(3). Moreover, the Court must consider

“the nature and seriousness of the danger to any person or the community that would

be posed by the person’s release.” 18 U.S.C. § 3142(g)(4). Should the Court conclude

the defendant does not pose a danger to any person or the community, it must then

continue to evaluate the factors under § 3553(a). See 18 U.S.C. § 3582(c)(1)(A); United

States v. Willingham, No. CR 113-010, 2019 WL 6733028, at *1 (S.D. Ga. Dec. 10,

2019).

         Powell has the burden to show he qualifies for compassionate release. As part

of its analysis, the Court may consider the particular circumstances Powell faces at

his specific BOP facility. In that regard, Powell has not shown that the conditions of

confinement at FCI Tallahassee are inclined to uniquely and adversely affect him to

the point of justifying early release. Powell has not demonstrated that BOP’s COVID-

19 plan is inadequate or that FCI Tallahassee is specifically unable to adequately

treat him. As of October 29, 2020, FCI Tallahassee has reported 69 inmates and 16

staff members have tested positive for COVID-19; 44 inmates and eight staff




                                           18
members have recovered. 8 Powell is not being treated differently from any other

inmate, and he has not shown that BOP cannot adequately address any medical

issues he faces during this period. In fact, his medical records show that BOP is

providing adequate care. He was sent to the emergency department for his COVID-

19 on October 7, 2020. (Exh. A at 1.) After he returned, notes from his evaluation

there showed that “[h]is visit was unremarkable with normal vitals, normal labs and

a normal physical exam aside from the expected muscular weakness associated with

muscular dystrophy.” (Exh. A at 1.) And though Powell tested positive for COVID-

19 on October 7, 2020, he was placed in quarantine and advised to “follow-up at [s]ick

[c]all as [n]eeded.” (Exh. A at 1-2, 4.) As of October 21, 2020, he denied any COVID-

19 symptoms including “headache, cough, shortness of breath, fatigue, body aches,

loss of taste or smell, [or] nausea.” (Exh. C at 1-2.) Notably, since October 22, 2020,

Powell has refused BOP’s efforts to continue screening him for COVID-19. (Exh. C

at 1.) Consequently, Powell has not shown that BOP’s plan is inadequate, nor

established that BOP is unable to adequately treat him.

      Further, considering § 1B1.13(2) and the § 3553(a) factors—including the

nature of the offense, the history and characteristics of the defendant, and the need

to protect the public and provide deterrence—this Court should deny Powell’s motion.

In the present case, from July 7 to August 7, 2017, Powell sold approximately 118.75

grams of methamphetamine to a confidential informant on at least six occasions.

(PSR ¶¶ 6-12.) Powell also has a conviction for vehicular homicide and, despite this



      8 See   BOP COVID-19 resource page.
                                          19
conviction which involved the death of a human being, continued to drive while under

the influence. (PSR ¶¶ 29-32.)

      Moreover, Powell was just sentenced less than a year ago and has at least five

years left on his sentence. See United States v. Newell, No. CR53-009, 2020 U.S. Dist.

LEXIS 137803, at *8 (S.D. Ga. Aug. 3, 2020) (denying the defendant’s motion for

compassionate release finding that reducing the defendant’s sentence would not

reflect the seriousness of the offense or provide just punishment); United States v.

Roper, No. 117-035, 2020 WL 4288417, at *1 (S.D. Ga. July 27, 2020) (“If the Court

were to release Defendant early, he would avoid serving well over half of the five-year

term, which would fail to reflect the seriousness of the offense, promote respect for

the law, provide just punishment, or afford adequate deterrence.”); United States v.

Pawlowski, 967 F.3d 327, 329-30 (3d Cir. 2020) (affirming district court denial of

compassionate release under § 3553(a) where defendant had only served 19 months

of his 180-month sentence); United States v. Pemberton, No. 16-275, 2020 WL

3452227, at *2 (M.D. Fla. June 24, 2020) (“[T]he Court agrees with the Government

that granting Pemberton compassionate release, just three years into a 21-year

sentence for a serious conviction for sex trafficking of a minor, would not serve the

purposes of Section 3553(a) . . . .”). What is more, at the time of sentencing, the Court

was aware that Powell “uses a wheelchair for mobility.” (PSR ¶ 44.)

      And, finally and importantly, Powell has not demonstrated a viable, probation-

approved release plan. He fails to state and prove where he will receive medical

treatment and how he will pay for it. On the other hand, Powell is receiving medical



                                           20
treatment from BOP. He has not shown that releasing him is a better option. See,

e.g., United States v. McCloskey, No. 4:18-cr-260, 2020 U.S. Dist. LEXIS 102005, at

*17 (S.D. Ga. June 9, 2020) (denying compassionate release request without an

“approved home release plan”); United States v. Allison, No. 16-5207, 2020 WL

3077150, at *4 (W.D. Wash. June 10, 2020) (“An appropriate release plan is essential

to ensure that a defendant actually has a safe place to live and access to health care

in these difficult times. Shortening a defendant’s sentence where there is no adequate

release plan offers no benefit to the health of the inmate and in the process likely

further endanger the community into which the defendant is released.”).

      Therefore, based on the § 3553(a) factors, as well as U.S.S.G. § 1B1.13(2), this

Court should exercise its discretion and deny Powell’s motion for early release.

                                    Conclusion

      For the foregoing reasons, the United States respectfully requests that

Defendant’s motion for compassionate release (Doc. 87) be dismissed and,

alternatively, denied.

                                       Respectfully submitted,

                                       BOBBY L. CHRISTINE
                                       UNITED STATES ATTORNEY

                                       //s// Channell V. Singh
                                       Channell V. Singh
                                       Assistant United States Attorney
                                       Georgia Bar No. 216540

P.O. Box 8970
Savannah, Georgia 31412
(912) 652-4422


                                          21
                           CERTIFICATE OF SERVICE

      This is to certify that I have on this day served all the parties in this case in

accordance with the notice of electronic filing (“NEF”) that was generated as a

result of electronic filing in this Court. Additionally, a copy has been mailed to:

      John Willie Powell, Reg. No. 23026-021
      FCI Tallahassee
      Federal Correctional Institution
      P.O. Box 5000
      Tallahassee, FL 27509

      This October 30, 2020.

                                               Respectfully submitted,

                                               BOBBY L. CHRISTINE
                                               UNITED STATES ATTORNEY

                                               /s/ Channell V. Singh
                                               Channell V. Singh
                                               Assistant United States Attorney
                                               Georgia Bar No. 216540

Post Office Box 8970
Savannah, Georgia 31412
(912) 652-4422
